Fourth Court of Appeals
                                San Antonio, Texas
                                      April 22, 2014

                                   No. 04-13-00686-CV

                             IN THE MATTER OF C.A.G.,
                                     Appellant

                    From the 436th District Court, Bexar County, Texas
                            Trial Court No. 2013-JUV-00059
                       The Honorable Lisa Jarrett, Judge Presiding


                                      ORDER
      Appellee's second motion for extension of time to file brief is hereby GRANTED.




                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court